DETAILED ACTION
The following is a Final Office action.  In response to Examiner’s communication of 12/28/20, Applicant, on 3/25/21, amended claims 1, 9, 11, and 19. Claims 1-20 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC 101 rejections of claims 1-20 regarding abstract ideas are maintained in light of Applicant’s amendments and explanations.
Revised 35 USC § 102 and 103 rejections of claims 1-20 are applied in light of Applicant’s amendments and explanations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 11-20 are directed towards a process, and claims 1-10 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions obtain sets of values of a service metric that is related to service durations at individual ones of the quick service restaurants, wherein an individual value of the service metric is specific to an individual one of the quick service restaurants, wherein the sets of values are used to determine a ranking order of the quick service restaurants during a time-limited event, wherein the ranking order is based on the sets of values,” “receive, through entry and/or selection by a first user on behalf of the first quick service restaurant, a first message intended to be included in a second presentation on the second user interface,” and “wherein one or both of content of the first message and/or timing of the second presentation that includes the first message represent a comment on and/or a reaction to the first presentation.” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, the claims recite the additional elements of: “A system configured for providing communication between user interfaces of quick service restaurants, wherein the quick service restaurants include a first and a second quick service restaurant, wherein the user interfaces include a first user interface associated with and specific to the first quick service restaurant and a second user interface associated with and specific to the second quick service restaurant, the system comprising: one or more hardware processors configured by machine-readable instructions to,” (computer interfaces for sending and receiving information for display on a computer interface); “effectuate a first presentation on the first user interface of a representation of the ranking order of the quick service restaurants, wherein the first presentation is specific to the first quick service restaurant and presented to a first set of employees at the first quick service restaurant,” (computer interfaces for sending and receiving information for display on a computer interface); automatically transfer, by a message transferring component, the first message to the second user interface, and effectuate the second presentation on the second user interface, wherein the second presentation includes information based on the first message, and wherein the second presentation is specific to the second quick service restaurant and presented to a second set of employees at the second quick service restaurant” (computer interfaces for sending and receiving information for display on a computer interface). Additionally, independent claim 11 recite further additional elements: “A method of providing communication between user interfaces of quick service restaurants, wherein the quick service restaurants include a first and a second quick service restaurant, wherein the user interfaces include a first user interface associated with and specific to the first quick service restaurant and a second user interface associated with and specific to the second quick service restaurant, the method comprising:,” (computer interfaces for sending and receiving information for display on a computer interface); “effectuate a first presentation on the first user interface of a representation of the ranking order of the quick service restaurants, wherein the first presentation is specific to the first quick service restaurant and presented to a first set of employees at the first quick service restaurant,” (computer interfaces for sending and automatically transfer, by a message transferring component, the first message to the second user interface, and effectuate the second presentation on the second user interface, wherein the second presentation includes information based on the first message, and wherein the second presentation is specific to the second quick service restaurant and presented to a second set of employees at the second quick service restaurant” (computer interfaces for sending and receiving information for display on a computer interface). Examiner notes that the implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims.
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0042]-[0051]). The recited computer elements and functions that are applied to the abstract idea in the claims are “A system configured for providing communication between user interfaces of quick service restaurants, wherein the quick service restaurants include a first and a second quick service restaurant, wherein the user interfaces include a first user interface associated with and specific to the first quick service restaurant and a second user interface associated with and specific to the second quick service restaurant, the system comprising: one or more hardware processors configured by machine-readable instructions to,” (computer interfaces for sending and receiving information for display on a computer interface); “effectuate a first presentation on the first user interface of a representation of the ranking order of the quick service restaurants, wherein the first presentation is specific to the first quick service restaurant and presented to a first set of employees at the first quick service restaurant,” (computer interfaces for sending and receiving information for display on a computer interface); automatically transfer, by a message transferring component, the first message to the second user interface, and effectuate the second presentation on the second user interface, wherein the second presentation includes information based on the first message, and wherein the second presentation is specific to the second quick service restaurant and presented to a second set of employees at the second quick service restaurant” (computer interfaces for sending and receiving information for display on a computer interface). Additionally, independent claim 11 recite further additional elements: “A method of providing communication between user interfaces of quick service restaurants, wherein the quick service restaurants include a first and a second quick service restaurant, wherein the user interfaces include a first user interface associated with and specific to the first quick service restaurant and a second user interface associated with and specific to the second quick service restaurant, the method comprising:,” (computer interfaces for sending and receiving information for display on a computer interface); “effectuate a first presentation on the first user interface of a representation of the ranking order of the quick service restaurants, wherein the first presentation is specific to the first quick service restaurant and presented to a first set of employees at the first quick service restaurant,” (computer interfaces for sending and receiving information for display on a computer interface); automatically transfer, by a message transferring component, the first message to the second user interface, and effectuate the second presentation on the second user interface, wherein the second presentation includes information based on the first message, and wherein the second presentation is specific to the second quick service restaurant and presented to a second set of employees at the second quick service restaurant” (computer interfaces for sending and receiving information for display on a computer interface). For additional information see MPEP 2106.05(f) “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 2358.
Claim 11 recites a method that contains substantially similar subject matter as claim 1 and is rejected for the same reasons put forth above in regard to claim 1.
Claims 2-10 and 12-20 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. Specifically, claims 2-10 and 12-20 further narrow the abstract idea in that they recite additional 
Regarding claims 1-10 the claim is directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract idea. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0042]-[0051]).
The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  In addition, the claims are not necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis. 	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(A)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(A)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention
Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 102(A)(2) as being anticipated by U.S. Patent Number 7385479 to Green et al. (hereafter referred to as Green).
As per claim 1, Green teaches:
A system configured for providing communication between user interfaces of quick service restaurants, wherein the quick service restaurants include a first and a second quick service restaurant, wherein the user interfaces include a first user interface associated with and specific to the first quick service restaurant and a second user interface associated with and specific to the second quick service restaurant, the system comprising: one or more hardware processors configured by machine-readable instructions to (Col. 5 lines 3-10 teach the information displayed on the various receiving units enable the system to automatically alert the employees of the establishment as to various guest conditions, employee conditions, table conditions, kitchen and bar conditions, etc., by the processing of system signals and streaming and displaying the signal related data on the receiving unit in real time. Col. 19 lines 26-41 teaches the compiled performance rating can impact real-time and automated training efforts so 
obtain sets of values of a service metric that is related to service durations at individual ones of the quick service restaurants (Col. 19 lines 26-41 teaches the compiled performance rating can impact real-time and automated training efforts so employees can "self-teach" themselves by performing on the job according to the predetermined standards defined in the system 10. Col. 20 lines 13-25 teach each employee's behavior using the employee units 14 and customer units 12 as well as other peripheral devices 
wherein an individual value of the service metric is specific to an individual one of the quick service restaurants (Col. 5 lines 3-10 teach the information displayed on the various receiving units enable the system to automatically alert the employees of the establishment as to various guest conditions, employee conditions, table conditions, kitchen and bar conditions, etc., by the processing of system signals and streaming and displaying the signal related data on the receiving unit in real time. (See also Col. 19 line 42 - Col. 20 line 5 and Col. 20 lines 46-52)).
wherein the sets of values are used to determine a ranking order of the quick service restaurants during a time-limited event, wherein the ranking order is based on the sets of values (Col. 5 lines 3-10 teach the information displayed on the various receiving units enable the system to automatically alert the employees of the establishment as to various guest conditions, employee conditions, table conditions, kitchen and bar conditions, etc., by the processing of system signals and streaming and displaying the signal related data on the receiving unit in real time. Col. 19 lines 26-41 teaches the compiled performance rating can impact real-time and automated training efforts so 
effectuate a first presentation on the first user interface of a representation of the ranking order of the quick service restaurants, wherein the first presentation is specific to the first quick service restaurant and presented to a first set of employees at the first quick service restaurant (Figures 1 and 3 show on employee units 14 (individual user interfaces). Col. 3, lines 48-55 teach the analyzing software can analyze the data for an employee to arrive at a performance rating or score for the employee based on the employee data of an individual employee. To arrive at the employee rating or score, the system would compare the employee data (such as times to respond to customer requests, frequency of responding to employee requests, frequency of issuing assistance requests, etc.) against a determined standard. The employee rating can be relayed to the employee and displayed on the employee's employee unit or other employees' units. Col. 20, lines 13-25 teach each employee's behavior using the employee units 14 and customer units 12 as well as other peripheral devices (such as other monitoring and interactive devices located throughout the retail establishment and on their personnel) are monitored and tracked by the system 10. According to specific and adjustable productivity metrics and 
receive, through entry and/or selection by a first user on behalf of the first quick service restaurant, a first message intended to be included in a second presentation on the second user interface (Col. 15 lines 33-44 teach using this employee location information, the system can generate a report to enable a manager to see how an individual server moves around the establishment, how long the particular server stood idle in one location, etc. The system can also issue a report which shows the overall paths taken by the employees as they moved around the restaurant. Additionally, the report can compare the routes traveled by a particular employee against the routes taken by other employees. Such a report can be in the form of a map, and can be run for an certain shift, or for a particular time period, such as for a determined lime period (i.e., a chosen set of hours within a day) or a day, week, month, year, etc.'; the shift is the event and the time duration would be the time from the start and end of the shift)).
wherein one or both of content of the first message and/or timing of the second presentation that includes the first message represent a comment on and/or a reaction to the first presentation (Col. 19 line 42 - Col. 20 line 5 teaches the compiled performance rating can impact real-time and automated training efforts so employees can "self-teach" themselves by performing on the job according to the predetermined standards defined in the system 10.  If the employees generate lower scores than desired, the servers can self-correct their behavior according to suggestions which may be provided by the system in response to the performance rating (or the factors which went into determining the performance rating). Employees can be awarded points based on their productivity scores.  These points can be displayed on the employees' units 14.  In addition, the system can be provided with an in-store monitor located so as to be viewed by the employees; and the employees points can be displayed on the monitor.  Employees can then compete to earn the most points.  When productivity scores are based, in part, upon the employees’ willingness to respond to the assistance calls of their fellow employees, the competition to earn more productivity points will result in increased service to the customer).
automatically transfer, by a message transferring component, the first message to the second user interface, and effectuate the second presentation on the second user interface, wherein the second presentation includes information based on the first message (Col. 15 lines 33-44 teach using this employee location information, the system can generate a report to enable a manager to see how an individual server moves around the establishment, how long the particular server stood idle in one location, etc. The system can also issue a report which shows the overall paths taken by the employees as 
and wherein the second presentation is specific to the second quick service restaurant and presented to a second set of employees at the second quick service restaurant (Col. 19 lines 9-25 teach responding to those customer request signals in 1.7 minutes on average, etc., places the employee in the top 90% of his/her peers at that 
As per claim 11, claim 11 recites a method that is substantially similar to the method performed by the system in claim 1 and is rejected for the same reasons put forth in regard to claim 1.
As per claims 3 and 13, Green teaches each of the limitations of claims 1 and 11 respectively. 
In addition, Green teaches:
wherein the one or more hardware processors are further configured by machine-readable instructions to: determine the ranking order of the quick service restaurants during the time-limited event, wherein the determination is based on the obtained sets of values of the service metric (Col. 20 lines 46-52, teach accordingly, the data processing system 10 measures the effectiveness of the establishment. Managers will also be able to compare their location's scores to other locations' scores, allowing them to see how the locations competitively rank and where the locations can improve their 
As per claims 4 and 14, Green teaches each of the limitations of claims 1 and 3, and 11 and 13 respectively. 
In addition, Green teaches:
wherein the time-limited event is characterized by event timing information, event participant information, and event objective information for the time-limited event (Col. 20 lines 46-52, teach accordingly, the data processing system 10 measures the effectiveness of the establishment. Managers will also be able to compare their location's scores to other locations' scores, allowing them to see how the locations competitively rank and where the locations can improve their service/productivity in order to capture new and/or keep existing customers. (the event can be a shift and the competition can include shifts at all of the restaurants, where the manager is the event administrator)).
wherein the event timing information specifies an event start date, an event start time and an event stop time for the time-limited event, thereby defining an event duration between the event start time and the event stop time (Col. 15, lines 33-44 teach using this employee location information, the system can generate a report to enable a manager to see how an individual server moves around the establishment, how long the particular server stood idle in one location, etc. The system can also issue a report which shows the overall paths taken by the employees as they moved around the restaurant. Additionally, the report can compare the routes traveled by a particular employee against the routes taken by other employees. Such a report can be in the form of a map, and can be run for 
wherein the event participant information identifies individual quick service restaurants participating in the time-limited event (Col. 20 lines 46-52, teach accordingly, the data processing system 10 measures the effectiveness of the establishment. Managers will also be able to compare their location's scores to other locations' scores, allowing them to see how the locations competitively rank and where the locations can improve their service/productivity in order to capture new and/or keep existing customers. (the event can be a shift and the competition can include shifts at all of the restaurants, where the manager is the event administrator) Col. 20 lines 13-25 teach each employee's behavior using the employee units 14 and customer units 12 as well as other peripheral devices (such as other monitoring and interactive devices located throughout the retail establishment and on their personnel) are monitored and tracked by the system 10. According to specific and adjustable productivity metrics and goals, each employee is scored and ranked, as previously discussed. At the end of each shift, managers are able to access data reports via printouts from the central unit 20 that show how productive each individual employee was, how each customer service experience was, as well as an aggregated view of how their establishment did from a customer service and productivity perspective as well).
wherein the event objective information specifies the service metric on which the individual quick service restaurants are competing during the time-limited event (Col. 19 line 42 - Col. 20 line 5 teaches the compiled performance rating can impact real-time and 
wherein individual ones of the service metrics are based on timing information that represents service durations for individual instances of service being provided during the event duration at the individual quick service restaurants participating in the time-limited event (Figures 1 and 3 show on employee units 14 (individual user interfaces). Col. 3, lines 48-55 teach the analyzing software can analyze the data for an employee to arrive at a performance rating or score for the employee based on the employee data of an individual employee. To arrive at the employee rating or score, the system would compare the employee data (such as times to respond to customer requests, frequency of responding to employee requests, frequency of issuing assistance requests, etc.) against a determined standard. Col. 20, lines 13-25 teach each employee's behavior using the employee units 14 and customer units 12 as well as other peripheral devices 
As per claims 5 and 15, Green teaches each of the limitations of claims 1 and 4, and 11 and 14 respectively. 
In addition, Green teaches:
wherein the determination of the ranking order is performed dynamically on an on-going basis throughout the event duration, wherein the representation of the ranking order is updated dynamically and on an ongoing basis such that at most 5 minutes pass between occurrence of a new service duration at the first restaurant and an update to the first presentation (Col. 19 line 42 - Col. 20 line 5 teaches the compiled performance rating can impact real-time and automated training efforts so employees can "self-teach" themselves by performing on the job according to the predetermined standards defined in the system 10.  If the employees generate lower scores than desired, the servers can self-correct their behavior according to suggestions which may be provided by the system in response to the performance rating (or the factors which went into determining the performance rating). Col. 20 lines 13-25 teach each employee's behavior using the employee units 14 and customer units 12 as well as other peripheral devices (such as 
As per claims 6 and 16, Green teaches each of the limitations of claims 1 and 4, and 11 and 14 respectively. 
In addition, Green teaches:
wherein the one or more hardware processors are further configured by machine-readable instructions to: initiate the time-limited event, wherein initiating the time-limited event includes receiving the event information through entry and/or selection by the first user via the first user interface. (Col. 20 lines 46-52, teach accordingly, the data processing system 10 measures the effectiveness of the establishment. Managers will also be able to compare their location's scores to other locations' scores, allowing them to see how the locations competitively rank and where the locations can improve their service/productivity in order to capture new and/or keep existing customers. (the event can be a shift and the competition can include shifts at all of the restaurants, where the manager is the event administrator) Figures 1 and 3 show on employee units 14 (individual user interfaces). Col. 3, lines 48-55 teach the analyzing software can analyze the data for an employee to arrive at a performance rating or score for the employee based on the employee data of an individual employee. To arrive at the employee rating 
As per claims 8 and 18, Green teaches each of the limitations of claims 1 and 7, and 11 and 17 respectively. 
In addition, Green teaches:
wherein the first presentation on the first user interface includes a second representation that represents progress of the first performance level towards the performance level threshold (Col. 19 line 42 - Col. 20 line 5 teaches the compiled performance rating can impact real-time and automated training efforts so employees can "self-teach" themselves by performing on the job according to the predetermined standards defined in the system 10.  If the employees generate lower scores than desired, the servers can self-correct their behavior according to suggestions which may be provided by the system in response to the performance rating (or the factors which went into determining the performance rating). Col. 20 lines 13-25 teach each employee's behavior using the employee units 14 and customer units 12 as well as other peripheral devices (such as other monitoring and interactive devices located throughout the retail 
As per claims 9 and 19, Green teaches each of the limitations of claims 1 and 11 respectively. 
In addition, Green teaches:
wherein the one or more hardware processors are further configured by machine-readable instructions to: receive a second message from a second user on behalf of the second quick service restaurant (Col. 19 line 42 - Col. 20 line 5 teaches the compiled performance rating can impact real-time and automated training efforts so employees can "self-teach" themselves by performing on the job according to the predetermined standards defined in the system 10.  If the employees generate lower scores than desired, the servers can self-correct their behavior according to suggestions which may be provided by the system in response to the performance rating (or the factors which went into determining the performance rating). Employees can be awarded points based on their productivity scores.  These points can be displayed on the employees' units 14.  In addition, the system can be provided with an in-store monitor located so as to be viewed by the employees; and the employees points can be displayed on the monitor.  Employees can then compete to earn the most points.  When productivity scores are based, in part, 
modify the first presentation by rearranging elements in the first presentation to make room for presenting the second message contemporaneously with the elements in the first presentation (Col. 15 lines 33-44 teach using this employee location information, the system can generate a report to enable a manager to see how an individual server moves around the establishment, how long the particular server stood idle in one location, etc. The system can also issue a report which shows the overall paths taken by the employees as they moved around the restaurant. Additionally, the report can compare the routes traveled by a particular employee against the routes taken by other employees. Such a report can be in the form of a map, and can be run for an certain shift, or for a particular time period, such as for a determined lime period (i.e., a chosen set of hours within a day) or a day, week, month, year, etc.'; the shift is the event and the time duration would be the time from the start and end of the shift)).
present the modified first presentation on the first interface, wherein the modified first presentation includes the second message (Col. 15 lines 33-44 teach using this employee location information, the system can generate a report to enable a manager to see how an individual server moves around the establishment, how long the particular server stood idle in one location, etc. The system can also issue a report which shows the overall paths taken by the employees as they moved around the restaurant. Additionally, the report can compare the routes traveled by a particular employee against the routes taken by other employees. Such a report can be in the form of a map, and can be run for 
As per claims 10 and 20, Green teaches each of the limitations of claims 1 and 11 respectively. 
In addition, Green teaches:
wherein the service metric is a percentage of instances of service being provided for which service duration is at or below a service duration goal (Col. 15 lines 33-44 teach using this employee location information, the system can generate a report to enable a manager to see how an individual server moves around the establishment, how long the particular server stood idle in one location, etc. The system can also issue a report which shows the overall paths taken by the employees as they moved around the restaurant. Additionally, the report can compare the routes traveled by a particular employee against the routes taken by other employees. Such a report can be in the form of a map, and can be run for an certain shift, or for a particular time period, such as for a determined lime period (i.e., a chosen set of hours within a day) or a day, week, month, year, etc. (the shift is the event and the time duration would be the time from the start and end of the shift)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –


Claims 2 , 7, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 7385479 to Green et al. (hereafter referred to as Green) in view of U.S. Patent Application Publication Number 2013/0166348 to Scotto (hereafter referred to as Scotto)
As per claims 2 and 12, Green teaches each of the limitations of claims 1 and 11 respectively.
Green teaches utilizing identifiers to determine specific employees or other personnel, but does not explicitly teach limiting access to device or monitoring applications until authorization is received which is taught by the following citations from Scotto:
wherein the one or more hardware processors are further configured by machine-readable instructions to: authorize users to initiate and/or receive communication through the user interfaces on behalf of the quick service restaurants (Paragraph Number [0094] teaches the restaurant server 16 operates to communicate data with any of the coupled devices. Only restaurants that are members of the restaurant service are permitted to access the competitive advantage utility.  Accordingly, an access means, such as a username and password or some other unique identifier, are used to limit access to the competitive advantage web page or application.  Each member restaurant is designated its own access means; i.e., a different username.  Each order appliance may have a unique code assigned to it that corresponds to the restaurant it is assigned to.  This unique code can make for a simple access means, as the software operating on the order 
wherein the users include a first user authorized to initiate communication through the first user interface on behalf of the first quick service restaurant (Paragraph Number [0094] teaches each order appliance may have a unique code assigned to it that corresponds to the restaurant it is assigned to.  This unique code can make for a simple access means, as the software operating on the order appliance can automatically upload the unique code to the restaurant service, which can assume that anyone with access to the order appliance is authorized to access the competitive utility. Paragraph Number [0100] teaches the disclosed competitive advantage utility can also be used to generate heat maps for aggregate competitive activity.  Aggregate competitive activity refers to, for example, a collection of competitive activity accumulated over a number of different competitors, a specific time period, or collection of time periods, or a compilation of competitors and time periods. Paragraph Number [0107] teaches the above process can be made more useful by discarding all activity sets that have no competitive activity within them, which will allow for more meaningful comparisons of competitive activity.  An additional optimization would be to discard all aggregating areas with no competitive activity prior to separating out the aggregating time periods within each aggregating area)
and wherein transferring the first message to the second user interface is blocked and/or prevented unless a verification indicates the first user is authorized to initiate communication of the first message (Paragraph Number [0094] teaches the restaurant server 16 operates to communicate data with any of the coupled devices.  For example, 
Both Green and Scotto are directed to service industry employee monitoring and comparison. Green discloses utilizing identifiers to determine specific employees or other personnel. Scotto improves upon Green by teaching limiting access to device or monitoring applications until authorization is received. One of ordinary skill in the art would be motivated to further include limiting access to device or monitoring applications until authorization is received, to efficiently limit access to those who are authorized to oversee the employees and increase security of the gathered data.	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method of utilizing identifiers to determine specific employees or other personnel in Green to further utilize limiting access to device or monitoring applications until authorization is received as disclosed in Scotto, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable
 As per claims 7 and 17, Green teaches each of the limitations of claims 1 and 11 respectively.

wherein an ability to transfer the first message is blocked and/or prevented unless a verification indicates a first performance level of the first quick service restaurant meets a performance level threshold, wherein the first performance level is based on the first set of values of the service metric. (Paragraph Number [0094] teaches each order appliance may have a unique code assigned to it that corresponds to the restaurant it is assigned to.  This unique code can make for a simple access means, as the software operating on the order appliance can automatically upload the unique code to the restaurant service, which can assume that anyone with access to the order appliance is authorized to access the competitive utility. Paragraph Number [0100] teaches the disclosed competitive advantage utility can also be used to generate heat maps for aggregate competitive activity.  Aggregate competitive activity refers to, for example, a collection of competitive activity accumulated over a number of different competitors, a specific time period, or collection of time periods, or a compilation of competitors and time periods. Paragraph Number [0107] teaches the above process can be made more useful by discarding all activity sets that have no competitive activity within them, which will allow for more meaningful comparisons of competitive activity.  An additional optimization would be to discard all aggregating areas with no competitive activity prior to separating out the aggregating time periods within each aggregating area).
.

Response to Arguments
Applicant’s arguments filed 3/25/2021 have been fully considered but they are not persuasive.
Applicant argues that the claims are eligible under 35 USC 101. (See Applicant’s Remarks, 3/25/2021, pgs. 11-12). Examiner respectfully disagrees. As noted in the 35 USC 101 analysis presented above, the claims recite an abstract concept that is encapsulated by decision making analogous to a method of organizing human activity. Examiner notes that each of the limitations that encapsulate the abstract concepts are recited in the above 35 USC 101. Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations or to further implement abstract concepts that further organize human activities (i.e. humans completing tasks). The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Instead, Examiner asserts that the claim language is only used as implementation of the abstract concepts utilizing technology. (Such as sending data over a network, executing computer instructions, and storing data in a memory). The claims are not directed towards the technology, but are instead directed towards the overarching abstract concepts and in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of 
Applicant argues that the previously cited references do not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 3/25/2021, pgs. 12-14). Examiner respectfully disagrees. Examiner notes that new citations from the Green reference have been applied to the newly presented claim limitations as indicated above in the revised 35 USC 102 rejection both to read on the amended claim language and to clarify Examiner’s position. As such, Applicant’s arguments have been rendered moot. In response to Applicant’s arguments, Examiner directs Applicant to review the new citations provided in the revised 35 USC 102 rejections presented above.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./
Examiner, Art Unit 3624


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624